Title: From Thomas Jefferson to Charles Willson Peale, 1 March 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  Dear Sir
                  Washington Mar. 1. 04.
               
               I recieved last night your favor of the 26th. and thank you for the pen accompanying it, which seems to perform well. I had written to you on the 27th. Ult. on the subject of the Polygraph. the reduction of the size which you propose for a future trial would certainly be a great improvement; it’s present bulk being disagreeable. I observe too that after one has adjusted the pens by the gage, one of them will require to be a little moved by trial to make them write with equal strength. this being to be done by moving the pen by hand in it’s sheath, it is pushed or pulled too much and is deranged. were there still an interior sheath for the pen which screwed by a few threads only into the present sheath which would then be the middle one a single turn or half turn would adjust it perfectly, and the pen and two screwed sheaths be still withdrawn from the outer one for mending as easily as at present. but you will probably think of a better way.   I sincerely wish you success in the new institution you now meditate as well as in every thing else you undertake. by the immense collection of treasures contained in your Museum you have deserved well of your country, and laid a foundation for their ever cherishing your memory. Accept my friendly salutations and assurances of great esteem.
               
                  Th: Jefferson
               
             